FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 21, 2022

                                     No. 04-22-00261-CR

                                      Jose VILLAGRAN,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CR3653B
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER
       On July 11, 2022, appellant filed a motion seeking to substitute attorney Daniel De La
Garza “for counsel in place and instead of” appellant’s current attorney, Eduardo Jimenez. The
motion, which satisfies the requirements of Texas Rule of Appellate Procedure 6.5, states that it
was filed “in order that the record reflect Appellant’s duly retained counsel of record.”
Accordingly, we GRANT the motion and ORDER: (1) attorney Eduardo Jimenez withdrawn as
counsel for appellant; and (2) attorney Daniel De La Garza substituted as attorney for appellant.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court